Citation Nr: 0840048	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  04-01 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for right knee 
arthritis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for right knee arthritis and assigned a 10 
percent disability rating, effective February 24, 2000.  The 
veteran testified before the Board in June 2007.  The Board 
remanded this claim for additional development in November 
2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2007, the Board remanded the claim for an 
increased initial rating for right knee arthritis for a VA 
examination.  Additionally, the Board found that the 
veteran's November 2006 claim that the assignment of an 
effective date for service connection for right knee 
arthritis was clearly and unmistakably erroneous was 
inextricably intertwined with his claim for an increased 
initial rating for right knee arthritis because the grant of 
an earlier effective date would require the consideration of 
a greater period for rating purposes.  The Board therefore 
remanded the claim for increased initial rating pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet App. 180 (1991).  

However, the claim that the assignment of an effective date 
for service connection for right knee arthritis was clearly 
and unmistakably erroneous has not been adjudicated as 
requested in the previous Board remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  As it remains unclear whether the 
claim for an increased initial rating for right knee 
arthritis requires the consideration of a greater period for 
rating purposes, the Board finds that remand for adjudication 
of the inextricably intertwined claim is necessary.       

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the veteran's claim that 
the assignment of the effective date 
for service connection for right knee 
arthritis was clearly and unmistakably 
erroneous.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

